                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

MARIA HERNANDEZ,

                        Plaintiff,
                                                                        8:19-CV-543
        vs.

STATE FARM MUTUAL AUTOMOBILE                                               ORDER
INSURANCE COMPANY,

                        Defendant.


       This matter is before the Court on the matter of interpreters. It is the Court’s understanding

that one or more parties have indicated the need for a witness interpreter to assist with trial.

       “The [C]ourt may appoint an interpreter of its choosing; fix reasonable compensation to be

paid from funds provided by law or by one or more parties; and tax the compensation as costs.”

Fed. R. Civ. P. 43(d). The interpreter “must be qualified and must give an oath or affirmation to

make a true translation.” Fed. R. Evid. 604. Pursuant to this authority and guidance, the Court

orders the proponent of any witness requiring interpretation services to provide such services for

both direct and cross examination. The proponent party shall be financially responsible for the

interpretation services. Furthermore, the proponent party must utilize federally-certified

interpretation services. The parties are directed to contact Laura Garcia-Hein at 402-661-7307 for

assistance locating federally-certified interpreters, if needed.


       Dated this 29th day of June, 2021.

                                                       BY THE COURT:


                                                       ___________________________
                                                       Brian C. Buescher
                                                       United States District Judge
